   8:20-cr-00209-JMG-CRZ Doc # 46 Filed: 09/23/20 Page 1 of 1 - Page ID # 94




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiffs,                              8:20CR209

      vs.
                                                               ORDER
PRECILIANO H. LOPEZ,

                    Defendant.


      IT IS ORDERED:

     1)    At 5:00 p.m. today, September 23, 2020, the Marshal shall release
Defendant Preciliano H. Lopez to his attorney, James Hoppe.

       2)      Defendant Lopez shall travel to the Eastern District of California by
Amtrak. Before 12:00 p.m. (noon) on September 28, 2020, Lopez shall contact
the pretrial services office in the Eastern District of California to notify that office
of his arrival in that district.

      Dated this 23rd day September, 2020.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
